Appeal by defendant from a judgment of the Supreme Court, Queens County (Lonschein, J.), rendered December 1, 1981, convicting him of attempted murder in the first degree (five counts), criminal possession of a controlled substance in the second degree, criminal possession of a weapon in the third degree, and criminal possession of a weapon in the fourth degree (three counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The totality of the evidence amply supported the conclusion that defendant threw a hand grenade with intent to kill certain police officers and that he had knowledge and control of the heroin found in the apartment in question (see, People v Benzinger, 36 NY2d 29, 33; People v Reisman, 29 NY2d 278, 286-287, cert denied 405 US 1041). We have examined defendant’s other contentions and find them to be without merit. Mollen, P. J., Bracken, Niehoff and Rubin, JJ., concur.